- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedAugust 4, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. (current denomination of Perdigão S.A.) A Publicly Authorized Capital Company CNPJ 01.838.723/0001-27 NOTICE TO THE MARKET BRF - Brasil Foods notifies that it has lodged an appeal with the Ministry of Agriculture contesting test results which have led to the special ruling of sales of in natura meats from one of its industrial units. BRF understands that this imposition has no basis in law and questions the technical-scientific criteria supporting the methodology adopted forsuch evaluations. The Company confirms that the special arrangement arising from these test results is a temporary restriction and affects only one of its plants. BRF further informs that it meets rigorously all the Ministrys recommended legal specifications and that it adopts rigid standards of quality control for all its lines of production. São Paulo, August 4, 2010. Leopoldo Viriato Saboya CFO and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 4, 2010 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
